The judge trying this case had all the parties and witnesses before him, had the advantage of observing their manner on the stand, their expressions, hesitancies in testifying, if any, and all the testimony was given ore tenus. The evidence is in sharp conflict, but even with the burden resting on the state of proof beyond a reasonable doubt, when all reasonable presumptions are allowed in favor of the correctness of the judgment, we are unwilling to say that the trial court was wrong in its conclusions.
There was no error in the admission of testimony, and appellant's counsel does not so contend.
We find no error in the record, and the judgment is affirmed.
Affirmed.